IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-18-00254-CR

MICHAEL KENNEDY LOUIS,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                           From the 40th District Court
                               Ellis County, Texas
                             Trial Court No. 40791CR


                          MEMORANDUM OPINION


      The jury convicted Michael Kennedy Louis of the offense of theft. The jury found

the enhancement paragraphs to be true and assessed punishment at 20 years confinement

and a $10,000 fine. We affirm.
                                 SUFFICIENCY OF THE EVIDENCE

        In the sole issue on appeal, Louis argues that the evidence is insufficient to support

his conviction. The Court of Criminal Appeals has expressed our standard of review of

a sufficiency issue as follows:

                When addressing a challenge to the sufficiency of the evidence, we
        consider whether, after viewing all of the evidence in the light most
        favorable to the verdict, any rational trier of fact could have found the
        essential elements of the crime beyond a reasonable doubt. Jackson v.
        Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v. State,
        514 S.W.3d 227, 232 (Tex. Crim. App. 2017). This standard requires the
        appellate court to defer "to the responsibility of the trier of fact fairly to
        resolve conflicts in the testimony, to weigh the evidence, and to draw
        reasonable inferences from basic facts to ultimate facts." Jackson, 443 U.S. at
        319. We may not re-weigh the evidence or substitute our judgment for that
        of the factfinder. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App.
        2007). The court conducting a sufficiency review must not engage in a
        "divide and conquer" strategy but must consider the cumulative force of all
        the evidence. Villa, 514 S.W.3d at 232. Although juries may not speculate
        about the meaning of facts or evidence, juries are permitted to draw any
        reasonable inferences from the facts so long as each inference is supported
        by the evidence presented at trial. Cary v. State, 507 S.W.3d 750, 757 (Tex.
        Crim. App. 2016) (citing Jackson, 443 U.S. at 319); see also Hooper v. State, 214
S.W.3d 9, 16-17 (Tex. Crim. App. 2007). We presume that the factfinder
        resolved any conflicting inferences from the evidence in favor of the verdict,
        and we defer to that resolution. Merritt v. State, 368 S.W.3d 516, 525 (Tex.
        Crim. App. 2012). This is because the jurors are the exclusive judges of the
        facts, the credibility of the witnesses, and the weight to be given to the
        testimony. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010).
        Direct evidence and circumstantial evidence are equally probative, and
        circumstantial evidence alone may be sufficient to uphold a conviction so
        long as the cumulative force of all the incriminating circumstances is
        sufficient to support the conviction. Ramsey v. State, 473 S.W.3d 805, 809
        (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at 13.

              We measure whether the evidence presented at trial was sufficient
        to support a conviction by comparing it to "the elements of the offense as
Louis v. State                                                                                  Page 2
        defined by the hypothetically correct jury charge for the case." Malik v.
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that "accurately sets out the law, is authorized by
        the indictment, does not unnecessarily increase the State's burden of proof
        or unnecessarily restrict the State's theories of liability, and adequately
        describes the particular offense for which the defendant was tried." Id.; see
        also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The "law
        as authorized by the indictment" includes the statutory elements of the
        offense and those elements as modified by the indictment. Daugherty, 387
S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

        The Court of Criminal Appeals has also explained that our review of "all of the

evidence" includes evidence that was properly and improperly admitted. Conner v. State,

67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if the record supports conflicting

inferences, we must presume that the factfinder resolved the conflicts in favor of the

prosecution and therefore defer to that determination. Jackson v. Virginia, 443 U.S. 307,

326, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). Further, direct and circumstantial evidence

are treated equally: "Circumstantial evidence is as probative as direct evidence in

establishing the guilt of an actor, and circumstantial evidence alone can be sufficient to

establish guilt." Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Finally, it is well

established that the factfinder is entitled to judge the credibility of witnesses and can

choose to believe all, some, or none of the testimony presented by the parties. Chambers

v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).




Louis v. State                                                                           Page 3
RELEVANT FACTS

        Vanessa Bright testified that on August 31, 2015, while she was working at Wylie’s

Jewelry in Waxahachie she received a call from a man saying he wanted to stop by the

store and buy something nice for his wife. The man later arrived at the store and asked

to see bracelets and rings. The man told Bright that his name was Joe Williams. He

informed Bright that his wife was in Dallas and that she was ill. After looking at several

rings and bracelets, the man informed Bright that he could not see very well and would

return with his sister-in-law to help him make a decision. Bright asked him where his

sister-in-law lives, and the man stumbled over his words and left the store.

        After the man left, Bright noticed that a ring was missing from one of the jewelry

trays. Bright conducted an inventory review and determined the exact ring that was

missing. Bright later notified the store owner about the missing ring, and they reviewed

the surveillance video from the store. Bright testified that in the video she saw the man

put the ring in his mouth. Bright later notified the Waxahachie Police Department of the

theft, and the case was assigned to Detective Albert Martinez.

        Detective Martinez testified that the phone number given to Bright by the man in

the store was not a working number and that because Joe Williams is a common name,

he could not get any helpful information from the system. Detective Martinez also

reviewed the surveillance video and saw the man put the ring in his mouth.




Louis v. State                                                                      Page 4
        Sometime later Bright saw a news story that contained a picture of the man who

was in the jewelry store. The news story identified the man as Michael Kennedy Louis.

Bright provided the information to Detective Martinez.

        Detective Martinez was able to get a driver’s license number and photograph of

Louis. He recognized Louis as the man on the surveillance video from the jewelry store.

Detective Martinez had another officer prepare a photo lineup. Bright selected Louis

from the photo lineup as the man in the jewelry story who took the ring.

ARGUMENT

        A person commits the offense of theft if he:

        (a) unlawfully appropriates property with intent to deprive the owner of property.

        (b) Appropriation of property is unlawful if:
        (1) it is without the owner's effective consent;

TEX. PENAL CODE ANN. § 31.03 (a) (b) (West 2019).

        Louis contends that Bright did not see him place the ring in his mouth or steal the

ring. Louis argues that because there is no proof he removed the ring from the store, the

evidence is insufficient to support his conviction.

        Bright testified that after Louis left the jewelry store, a ring was missing from the

tray. Bright reviewed surveillance video and saw Louis place the ring in his mouth. The

jury viewed the surveillance video. Circumstantial evidence is as probative as direct

evidence in establishing the guilt of an actor, and circumstantial evidence alone can be



Louis v. State                                                                         Page 5
sufficient to establish guilt. Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). We

find that the evidence is sufficient to support Louis’s conviction for theft.

                                       CONCLUSION

        We affirm the trial court’s judgment.




                                                  JOHN E. NEILL
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed June 12, 2019
Do not publish
[CR25]




Louis v. State                                                                       Page 6